     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 1 of 17 Page ID #:95




 1
   Patrick H. Peluso
   ppeluso@woodrowpeluso.com
 2 Woodrow & Peluso, LLC

 3 3900 E. Mexico Avenue, Suite 300
   Denver, CO 80210
 4 Telephone: (720) 213-0676

 5
     [Additional counsel appearing on signature page]
 6

 7 Attorneys for Plaintiff and the alleged Class

 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    RICHARD NAKAI, individually and
      on behalf of all others similarly
12    situated,
                                                   Case No. 5:16-cv-02331-JGB-KK
13
                           Plaintiff,              Scheduling Conference:
14                                                 Date: February 10, 2020
                                                   Time: 8:30 a.m.
15    v.
16
      CHARTER COMMUNICATIONS,
17    INC., a Delaware corporation,
18                         Defendant.
19

20                               JOINT RULE 26(f) REPORT

21

22
            Plaintiff Richard Nakai (“Plaintiff” or “Nakai”) and Defendant Charter

23
     Communications, Inc. (“Defendant” or “Charter”) jointly submit this Rule 26(f)

24
     Report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and this

25
     Court’s standing order.

26
     1. Statement of the Case

27
                                              1
28    JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 2 of 17 Page ID #:96




 1           Plaintiff’s Position: The facts are straightforward. Plaintiff alleges that he
 2    received unsolicited telemarketing calls placed to his personal cellular telephone
 3    by or on the behalf of Defendant on July 9, 2019, July 11, 2019, July 15, 2019,
 4    July 16, 2019, and July 20, 2019. Plaintiff denies ever providing his prior express
 5    consent to receive the calls and denies ever having a relationship with Defendant.
 6    Plaintiff’s First Amended Complaint alleges that the calls were placed using an
 7    automatic telephone dialing system and without prior express consent, in
 8    violation of the Telephone Consumer Protection Act, 42 U.S.C. § 227 et seq.
 9    (“TCPA” or the “Act.”). Plaintiff brings this case as an alleged Class action on
10    behalf of himself and all others similarly situated.
11           Plaintiff denies that the declarations provided informally by Defendant
12    establish that the dialing system used to call him is not an ATDS as a matter of
13    law. Discovery is needed into the specifics of the dialer’s capabilities and
14    capacity.
15

16           Defendant’s Position:
17           Plaintiff alleges that Charter called him with an automatic telephone
18    dialing system (“ATDS”). On this basis, Plaintiff asserts a TCPA claim against
19    Charter, and seeks to represent other unnamed persons who allegedly received
20    similar calls. While Charter has multiple defenses to Plaintiff’s claims, the most
21    straightforward is that Charter’s vendors (who made the calls at issue) did not
22    use an ATDS to call Plaintiff.
23           Notably, Plaintiff’s initial complaint alleged that Charter called Plaintiff
24    using an “avatar” pre-recorded message (“PRV”) from a “voice-activated”
25    representative named “Michelle.” (Compl. ¶¶ 22-23.) Based on that allegation,
26    Plaintiff proposed a purported class of persons who Charter called “using the
27    same pre-recorded voice technology.” (Id. ¶ 30.) Plaintiff also made a passing
                                                2
28    JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 3 of 17 Page ID #:97




 1    reference to Charter using an ATDS. (Id. ¶ 17.) Shortly after receipt of the
 2    Complaint, the undersigned defense counsel provided Plaintiff’s counsel with
 3    clear evidence (including declarations from Charter’s vendors) showing that
 4    Plaintiff’s allegations were plainly false. That is: (1) Charter’s vendors do not
 5    leave PRV messages and Plaintiff’s purported conversation with an “avatar” was
 6    actually a conversation with a live agent named “Michelle,” during which call
 7    Plaintiff requested a call back—a fact he omitted from the Complaint; and (2)
 8    Charter’s vendors did not use an ATDS, much less under the controlling
 9    definition in Marks v. Crunch San Diego, LLC, 905 F.3d 1041 (9th Cir. 2018), as
10    the systems used here require a live agent to manually initiate each call, one by
11    one. Id. at 1052 (holding an ATDS must be able to “dial such numbers
12    automatically”) (emphasis added); Ammons v. Diversified Adjustment Serv. Inc.,
13    No. 2:18-CV-06489, 2019 WL 5064840, at *5 (C.D. Cal. Oct. 9, 2019) (applying
14    Marks and holding click-to-dial system is not considered an ATDS under Marks,
15    as such a system “goes far beyond merely triggering a system to run
16    automatically. It requires human interaction to initiate each call.”); see also
17    Glasser v. Hilton Grand Vacations Co., LLC, -- F.3d --, 2020 WL 415811 (11th
18    Cir. Jan. 27, 2020) (same).
19           Conceding the outright falsities of his initial allegations, Plaintiff filed the
20    FAC, removing all PRV allegations and pivoting to pleading an ATDS claim
21    only. But that claim is based on wholly conclusory allegations that fail to satisfy
22    Rule 12(b)(6), and those allegations are also false. Not only did Charter (the
23    only named defendant) not call Plaintiff (its vendors did), but Plaintiff’s
24    allegations lack even a single factual inkling that Charter’s vendors used an
25    ATDS. That is unsurprising, as Charter has provided declarations establishing
26    that the systems used to make the calls at issue were not ATDSs, as a matter of
27    binding Ninth Circuit authority. Thus, Plaintiff lacks a good faith basis to
                                                 3
28    JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 4 of 17 Page ID #:98




 1    proceed and the FAC is subject to a motion to dismiss, which Charter intends to
 2    file in short order.
 3           Relatedly, Charter denies that certification of any putative class is
 4    appropriate in this case.
 5
     2. Subject Matter Jurisdiction
 6

 7           Plaintiff: This case is an alleged class action brought under the TCPA. As
 8    such, the Plaintiff contends that the Court has original jurisdiction under 28
 9    U.S.C. § 1331. No issues exist as to personal jurisdiction or venue, and no
10    parties remain to be served.
11           Plaintiff plainly satisfies Article III standing requirements. See Van Patten
12    v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)
13    (“Unsolicited telemarketing phone calls or text messages, by their nature, invade
14    the privacy and disturb the solitude of their recipients. A plaintiff alleging a
15    violation under the TCPA “need not allege any additional harm beyond the one
16    Congress has identified.”) (citation omitted). Additionally, Bristol-Myers—a
17    mass action—is of no relevance here. See Fabricant v. Fast Advance Funding,
18    LLC, 2018 WL 6920667, at *5 (C.D. Cal. Apr. 26, 2018) (“[T]he claims of
19    unnamed members of a proposed class are not relevant to the determination of
20    specific jurisdiction, only the claims of named plaintiffs. Thus, the personal
21    jurisdiction analysis concerning named plaintiffs in a mass tort action is
22    distinguishable from the personal jurisdiction analysis of unnamed members of a
23    proposed nationwide class action.”)
24           Defendant: Charter contests Plaintiff’s Article III standing, and thus the
25    Court’s subject matter jurisdiction, insofar as Plaintiff did not suffer a “harm”
26    that is fairly traceable to any violation of the law by Charter. As to personal
27
                                                4
28    JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 5 of 17 Page ID #:99




 1    jurisdiction and venue, Charter does not contest either at this time, but reserves
 2    the right to do so if discovery reveals a basis for challenging the same. Along
 3    these lines, Charter specifically notes that, based in part on principles of
 4    personal jurisdiction, no nationwide class could be certified in California
 5    consistent with due process and the Supreme Court’s decision in Bristol-Myers
 6    Squibb Co. v. Super. Ct. of Calif., San Francisco County, 137 S. Ct. 1173
 7    (2017).
 8 3. Legal Issues

 9           Plaintiff’s Position:
10           1. Whether the equipment allegedly used by Defendant to make the
11    alleged calls constitutes an ATDS under the TCPA.
12           2. Whether Defendant or its agent obtained prior express consent to make
13    the alleged calls.
14           3. Whether the proposed class can be certified as a class action in
15    accordance with Federal Rules of Civil Procedure 23.
16           Defendant’s Position:
17           1. Whether Plaintiff has sufficiently pled a TCPA claim.
18           2. Whether Plaintiff has a good faith basis to proceed with his action.
19           3. Whether the TCPA is constitutional, which is currently being
20              considered by the U.S. Supreme Court. Am. Ass’n of Political
21              Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d 159, 161 (4th
22              Cir. 2019), cert granted sub nom., Barr v. Political Consultants, -- S.
23              Ct. --, 2020 WL 113070 (2020) (hereinafter, “AAPC v. FCC”).
24           4. Whether Charter can be vicariously liable in this case, where it made no
25              calls to Plaintiff.
26           5. Whether the systems at issue qualify as an ATDS even though they
27              cannot dial numbers automatically.
                                                5
28    JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 6 of 17 Page ID #:100




 1           6. Whether Plaintiff provided consent to receive any purported calls.
 2           7. Whether Plaintiff is an adequate class representative.
 3           8. Whether Plaintiff’s counsel can adequately represent the putative class.
 4           9. Whether Plaintiff can meet the other requirements of Fed. R. Civ. P. 23
 5              for his TCPA claim.
 6

 7 4. Motions

 8          Plaintiff’s Position
 9          Plaintiff anticipates moving for class certification following class discovery
10 and potentially moving for summary judgment in favor of himself and the class

11 members. Discovery motions may also become necessary.

12          Defendant’s Position:
13          Defendant intends to file a Motion to Dismiss and Alternatively, a Motion to
14 Stay pending the U.S. Supreme Court’s review of the TCPA’s constitutionality in

15 AAPC v. FCC, which will be decided this Term. Defendant may file additional

16 motions, including a motion for summary judgment, depending on how the case

17 proceeds.

18
19 5. Proposed Discovery Plan

20          Plaintiff’s Proposed Discovery Plan & Limitations on Same:
21          Plaintiff’s position is that discovery should proceed with respect to both
22 class certification and merits issues for a period of ten (10) months. The first eight

23 (8) months will be devoted to written and oral fact discovery. The final two (2)

24 months of this period will be devoted to experts. At the close of this ten (10) month

25 period the Parties would brief class certification. Following a ruling on class

26 certification the Court would hold a subsequent case management conference and
27 establish a schedule for the remainder of the case, including a period for any
                                             6
28 JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 7 of 17 Page ID #:101




 1 remaining merits-based discovery, and dates for summary judgment briefing, pre-

 2 trial conferences, and the trial.

 3           Discovery is needed regarding certain threshold issues that will materially
 4 advance the case:

 5           (1) The ability to identify other cellphone numbers that Defendant called
 6 where the telephone numbers (and consent to call) were obtained in the same

 7 manner as Plaintiff’s;

 8           (2) The dates and times Defendant (or its vendor) called such cellphone
 9 numbers;

10           (3) The identity of any vendor Defendant used to obtain lead information
11 regarding the Plaintiff and the other class members, to obtain consent to call

12 Plaintiff and the other class members and to actually make the calls at issue; and

13           (4) Information identifying Defendant’s or its vendor’s dialing equipment.
14           As can be further explained via formal briefing, Plaintiff opposes a stay. A
15 lengthy indefinite stay will prejudice Plaintiff’s ability to gather evidence and

16 testimony necessary to prove his claims.

17           Plaintiff also opposes Defendant’s proposal to bifurcate discovery. While in
18 certain cases bifurcating between class and merits discovery makes sense, here any
19 so-called “merits” issues (did Defendant’s equipment qualify as an ATDS, did

20 cellphone users provide prior express consent to be called, etc.) are so intertwined

21 with the class issues that attempting to separate them would only lead to confusion,

22 disagreement, and the need for Court supervision. See Manual for Complex Litig. §

23 11.214 (4th. ed) (The court should ascertain what discovery on class questions is

24 needed for a certification ruling and how to conduct it efficiently and

25 economically….Discovery may proceed concurrently if bifurcating class discovery

26 from merits discovery would result in significant duplication of effort and expense
27 to the parties.”)
                                                7
28     JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 8 of 17 Page ID #:102




 1          Indeed, phasing discovery in such a way would give Defendant a free bite at
 2 the apple. That is, the one-way intervention rule, which bars granting class

 3 certification after the merits have already been decided in a plaintiff’s favor, would

 4 preclude Plaintiff, but not Defendant, from moving for summary judgment prior to

 5 class certification. Gessele v. Jack in the Box, Inc., No. C10–0960, 2012 WL

 6 3686274, at *3 (D. Or. Aug. 24, 2012) (quotations omitted).

 7          In short, under Defendant’s plan, Plaintiff would need to first clear the
 8 hurdle of proving he can beat summary judgment on his individual claim without

 9 any corresponding ability to seek summary judgment in his favor. Then, only after

10 surviving summary judgment would Plaintiff be able to seek discovery related to

11 class certification—which will take months to gather. As such, by front-loading

12 Plaintiff’s individual claim in this manner, the decision on class certification is

13 postponed such that it is unlikely to be adjudicated “at an early practicable time,”

14 as contemplated by Rule 23(c)(1)(a).

15          Defendant’s Proposed Discovery Plan & Limitations on Same:
16          As discussed above, Charter will be filing a Motion to Dismiss as Plaintiff’s
17 sole ATDS claim is conclusory and fails as a matter of law, on its face. Charter

18 anticipates that this Motion will be heard by March 2020. As an alternative to the
19 Motion to Dismiss (i.e., if the Court declines to grant it), Charter will be seeking a

20 stay of this case based on the U.S. Supreme Court’s pending review of the TCPA’s

21 constitutionality in AAPC v. FCC, which will be heard and decided this Term. See

22 2020 WL 113070. Specifically, and as relevant to this case, the Supreme Court

23 will determine, by June of 2020, whether the entire automated-call restriction of

24 the TCPA—which is now the only claim at issue in this case—violates the First

25 Amendment, and if so, what the proper remedy is. As Charter will explain in its

26 forthcoming Motion, there is a substantial likelihood that the Supreme Court will
27 invalidate the automated-call restriction, ending this case. Proceeding with
                                              8
28 JOINT RULE 26(F) REPORT
     Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 9 of 17 Page ID #:103




 1 burdensome discovery in the absence of such binding authority would waste the

 2 resources of the Court and the parties and potentially result in any number of

 3 inconsistent rulings that will need to be corrected in light of the Supreme Court’s

 4 decision. See Landis v. N. Am. Co., 299 U.S. 248, 253 (1936) (holding that a stay

 5 can be warranted where the resolution of other litigation will likely “narrow the

 6 issues in the pending cases and assist in the determination of the questions of law

 7 involved”); Ganezer v. DirectBuy, Inc., 571 F.3d 846 (9th Cir. 2009) (remanding

 8 case with instructions to stay all proceedings pending U.S. Supreme Court

 9 decision).

10          Thus, Charter respectfully requests that the Court refrain from entering a
11 scheduling order and stay this case pending a ruling on Charter’s forthcoming

12 Motions (motion to dismiss, and alternatively, stay), which should resolve this

13 action in its entirety. Indeed, contrary to Plaintiff’s statements above eluding to a

14 “lengthy indefinite stay,” Charter is not asking for such “indefinite” or “lengthy”

15 relief. Rather, Charter is merely asking for a preliminary stay of approximately

16 one month – so that its Motions may be heard. Moreover, AAPC v. FCC will be

17 argued and heard by the Supreme Court this Term; hence, any additional stay after

18 Charter’s Motions are heard (assuming Plaintiff’s claim is not fully disposed of)
19 will also be limited.

20          Further, upon any stay being lifted, or if the Court denies both Charter’s
21 Motion to Dismiss and Motion to Stay, Charter proposes—detailed in its proposed

22 schedule below—that the first 120 days of discovery be limited to the merits of

23 Plaintiff’s individual claim, after which Charter is permitted (but not required) to

24 file an individual summary judgment motion, which will be decided before class

25 discovery takes place.

26          A phased discovery schedule is equitable, efficient and appropriate here for
27 several reasons. First, neither the Court nor the Parties will be prejudiced by a
                                             9
28 JOINT RULE 26(F) REPORT
  Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 10 of 17 Page ID #:104




 1 phased schedule. In fact, the opposite is true given the narrow threshold issues the

 2 Parties must address before proceeding with expensive class discovery, including

 3 whether Charter even placed the alleged calls and whether the systems used can

 4 even be considered an ATDS. Second, the Court should phase discovery in the

 5 interests of proportionality and because Charter and third parties such as telecom

 6 providers and vendors (not Plaintiff) will bear the significant expense of class

 7 discovery. Indeed, such significant expenses are unnecessary and inappropriate

 8 given the needs of the case where—even assuming Plaintiff is able to overcome the

 9 threshold issues discussed above—Charter’s summary judgment motion as to

10 Plaintiff’s individual claim will dispose of this case in its entirety. Third, a phased

11 discovery will also obviate the need for the Parties to brief, and the Court to police,

12 discovery disputes that will likely result from the overbroad discovery that Plaintiff

13 serves on Charter. Further still, such a schedule will not materially (if at all)

14 impact the ultimate resolution of this case and will prove more efficient, as

15 Plaintiff can neither prevail on his individual claim, nor represent the putative class

16 if he cannot establish Charter used an ATDS to make the calls at issue. In fact, in

17 contrast to the prejudice Charter will face if forced to immediately proceed with

18 class discovery (where Plaintiff will be seeking a broad set of calls as to the entire
19 putative class across the nation, even though the calls at issue were lawful),

20 Plaintiff will suffer no prejudice if Charter’s proposal is adopted.

21        And contrary to Plaintiff’s statements above, it is straightforward to
22 delineate between individual discovery and class discovery—particularly in this

23 case where the central issue is whether Charter’s vendors (not Charter) used an

24 ATDS—and courts routinely phase discovery in cases like this one. See, e.g.,

25 Bauman v. Saxe, No. 14-cv-01125, 2019 WL 157923, at *1 (D. Nev. Jan. 10, 2019)

26 (bifurcation of discovery into merits discovery, then class discovery, in TCPA
27 putative class action); Leschinsky v. Inter-Continental Hotels Corp., No. 8:15-cv-
                                              10
28 JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 11 of 17 Page ID #:105




 1 1470, 2015 WL 6150888, at *1-2 (M.D. Fla. Oct. 15, 2015) (bifurcating discovery

 2 in TCPA case and allowing either party to move for summary judgment following

 3 limited individual discovery phase); Physicians Healthsource, Inc. v. Janssen

 4 Pham., Inc., No. 12-2132, 2014 WL 413534, at *5 (D.N.J. Feb. 4, 2014) (granting

 5 motion to bifurcate discovery in TCPA case to “promote the efficient resolution of

 6 th[e] matter” and “allow the Court to address a narrow, potentially dispositive

 7 issue” raised by defendant “in a timely and cost[-]effective manner with no

 8 significant prejudice to [p]laintiff”).1

 9             Assuming arguendo that Plaintiff’s TCPA claim survives Charter’s Motion
10 to Dismiss and is not invalidated wholesale by the Supreme Court, Charter

11 anticipates seeking discovery on the following matters: (1) whether Charter can be

12 held vicariously liable for the calls referenced in Plaintiff’s FAC; (2) whether all of

13 the calls referenced in the FAC can be attributed to Charter; (3) correspondence

14 between Plaintiff and Charter and/or any alleged vendor(s); and (4) testimony,

15 electronic data records, and third-party records relevant to the facts and defenses in

16 this case, including the functionality of the calling system(s) used.

17

18
19

20

21
     1
22     Plaintiff also references the one-way intervention rule, which is of no moment. That rule
     exists because it is unfair to allow members of a putative class to benefit from a favorable
23   decision without subjecting themselves to the binding effect of an unfavorable one. On the other
     hand, procedurally, a defendant may always move for summary judgment at any time (including
24   prior to a class being certified) because a class trial cannot occur if the named plaintiff has no
25   claim. Also, Plaintiff mentions that postponing the certification deadline will not meet the
     standards of Rule 23(c)(1)(a) to have a decision “at an early practicable time.” Not only is
26   Charter’s recommended strategy efficient and practicable, Plaintiff himself requested (and
     received) a lengthy extension to the certification deadline so that a more appropriate schedule
27   may be entered that is “tailored to this case.” See D.E. 19 ¶ 6.
                                                        11
28       JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 12 of 17 Page ID #:106




 1 __. Additional Parties

 2         Plaintiff: Plaintiff does not anticipate adding any parties at this time, but
 3 reserves his right to do so following sufficient discovery.

 4         Defendant: Charter does not anticipate adding any parties at this time, but
 5 reserves its right to do so.

 6

 7 6. Alternative Dispute Resolution (ADR)

 8         Pursuant to the Court’s Notice to Parties of Court-Directed ADR Program,
 9 the Parties believe the case is best suited for mediation with a neutral from the

10 Court Mediation Panel. The proposed deadline for the ADR proceedings is

11 discussed below, with the Parties’ proposed pre-trial scheduling.

12 7. Trial Estimate

13         Plaintiff has demanded a jury trial and does not anticipate trial lasting more
14 than 5 days. Defendant generally agrees with that estimate, though if a class were

15 certified Defendant contends trial could take far longer, given its due process right

16 to challenge the claims of class members.

17

18 8. Proposed Pretrial Schedule
19 Plaintiff’s Proposed Schedule

20         As stated above, Plaintiff’s position is that discovery should proceed with
21 respect to both class certification and merits issues for a period of ten (10) months.

22 The first eight (8) months will be devoted to written and oral fact discovery. The

23 final two (2) months of this period will be devoted to experts. At the close of this

24 ten (10) month period the Parties would brief class certification. Following a ruling

25 on class certification the Court would hold a subsequent case management

26 conference and establish a schedule for the remainder of the case, including a
27
                                               12
28   JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 13 of 17 Page ID #:107




 1 period for any remaining merits-based discovery, and dates for summary judgment

 2 briefing, pre-trial conferences, and the trial.

 3         Plaintiff proposes the following schedule:
 4

 5                    Matter                            Plaintiff’s Proposal
 6       Deadline to Serve Initial             February 10, 2020
         Disclosures
 7
         Deadline to Amend Pleadings           Plaintiff’s request: 120 days following
 8                                             commencement of discovery regarding
 9
                                               class related issues

10
         Deadline to Complete Fact             September 10, 2020 (or 8 months from
11
         Discovery and ADR Deadline            the lifting of any stay)
12       Deadline to Complete Expert           November 10, 2020 (or 10 months
13       Discovery                             from the lifting of any stay)
14       Deadline for Plaintiff to Move for    December 10, 2020 (or 11 months from
         Class Certification                   the lifting of any stay)
15
         Proposed Hearing Date on Motion       January 18, 2021 (or approximately 12
16       for Class Certification and Status    months from the lifting of any stay)
17       Conference re any remaining
         discovery, dispositive motions,
18       Pre-Trial and Trial Scheduling
19

20 Defendant’s Proposed Schedule

21
           As discussed above, Charter requests that the Court stay discovery pending
22
     resolution of Charter’s forthcoming Motion to Dismiss (and alternatively, Motion
23
     to Stay). In the event the Court declines to stay discovery during the pendency of
24
     Charter’s Motions, Charter respectfully requests the Court enter the below phased
25
     schedule:
26
27
                                              13
28   JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 14 of 17 Page ID #:108




 1                      EVENT                DEFENDANT’S PROPOSAL

 2

 3             Initial Disclosures                February 10, 2020

 4             Deadline to Amend                  March 6, 2020
               Pleadings, except Charter
 5
               may assert counterclaims
 6             when it answers, to the
 7             extent the Court does not
 8
               grant its motion to dismiss
               (or alternatively, stay).
 9

10             End of Initial Discovery           June 9, 2020
               Period on Plaintiff’s
11
               Individual Claims, After
12             Which Charter is
13             Permitted to File an
               Individual Summary
14
               Judgment Motion
15

16
               ADR Deadline*                  August 21, 2020
17

18             Opening of Class               After the Court Rules on
               Discovery                      Charter’s Individual Summary
19
                                              Judgment Motion
20             Fact Discovery Deadline       December 18, 2020
21             Deadline to Submit            January 17, 2021
22             Affirmative Expert
               Reports
23

24
               Deadline to Submit            Submitted 45 days after the
               Rebuttal Expert               Plaintiff’s report.
25
               Reports
26
27
                                             14
28   JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 15 of 17 Page ID #:109




 1                      EVENT               DEFENDANT’S PROPOSAL

 2

 3             Expert Discovery               March 18, 2021
               Deadline
 4

 5             Class Certification Motion     April 1, 2021
 6             Deadline

 7
               Defendant’s                    45 days after filing of Class
 8             Opposition to Class            Certification Motion
 9             Certification
               Motion
10

11             Plaintiff’s Reply to Class      21 days after the Defendant’s
               Certification Motion            opposition is filed.
12

13             Summary Judgment               60 days after the Court’s
               Deadline                       ruling on class certification,
14
                                              or, if a class is certified, 15
15                                            days after the opt-out period
16                                            closes. Defendant may also
                                              file an early summary
17
                                              judgement on Plaintiff’s
18                                            individual claims.
19

20
               Pretrial Conference                        TBD

21             Trial                                      TBD

22         *In the alternative, the Court may enter a scheduling order up to the ADR
23 Deadline and the Parties can propose further scheduling after the Court rules on

24 Charter’s summary judgment motion. That is, Charter intends to file a summary

25 judgment motion against Plaintiff’s individual claim, and, to the extent Plaintiff’s

26 claim survives, the Parties can confer and submit additional pretrial deadlines for
27
                                             15
28   JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 16 of 17 Page ID #:110




 1 the Court’s consideration at that time.

 2

 3
     January 30, 2020

 4                                           By: /s/ Patrick H. Peluso
 5
                                             Steven L. Woodrow*
 6                                           swoodrow@woodrowpeluso.com
                                             Patrick H Peluso *
 7
                                             ppeluso@woodrowpeluso.com
 8                                           WOODROW & PELUSO, LLC
                                             3900 East Mexico Avenue, Suite 300
 9
                                             Denver, CO 80210
10                                           Telephone: 720-213-0675
                                             Facsimile: 303-927-0809
11

12                                           Counsel for Plaintiff and the
                                             alleged Class
13

14

15

16                                     *pro hac vice

17                                           By: /s/ Kristapor Vartanian
18
                                             Counsel for Defendant
19                                           Charter Communications, Inc.
20

21

22

23

24

25

26
27
                                               16
28   JOINT RULE 26(F) REPORT
 Case 2:19-cv-08035-GW-SS Document 24 Filed 01/30/20 Page 17 of 17 Page ID #:111




 1
                               CERTIFICATE OF SERVICE

 2
           I hereby certify that the foregoing was served upon its filing via this Court’s
 3
     CM/ECF system on this 30th day of January, 2020 to all counsel of record.
 4

 5
                                               /s/ Patrick H. Peluso
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                              17
28   JOINT RULE 26(F) REPORT
